     2:16-cr-00780-MBS          Date Filed 02/26/21       Entry Number 938         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 2:16-780
      vs.                           )
                                    )
Anthony Higson,                     )      ORDER AND OPINION
                                    )
                  Defendant.        )
___________________________________ )

       On March 11, 2020, Defendant Anthony Higson filed what the court has construed as a pro

se motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for compassionate release.

Under § 3582(c)(1)(A), the court, on motion of a defendant after (1) fully exhausting administrative

rights to appeal a failure of the BOP to bring a motion on his behalf, or (2) the lapse of 30 days from

the receipt of such a request by the warden of the facility, whichever is earlier, may reduce the term

of imprisonment.

       Section 3582(c)(1)(A), as amended by the First Step Act, mandates the defendant exhaust

administrative remedies prior to seeking relief in this court. See Ross v. Blake, 136 S. Ct. 1850,

1857 (2016) (finding “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes,

foreclosing judicial discretion”); United States v. Monzon, No. 99cr157, 2020 WL 550220, at *2

(S.D.N.Y. Feb. 4. 2020) (denying motion for reduction of sentence because defendant failed to

exhaust his administrative remedies, but declining to decide whether exhaustion requirement is

jurisdictional). Defendant does not allege he has made such a request to his warden, nor exhausted

his administrative remedies under § 3582(c)(1)(A).1 Because the BOP has not brought this motion,



1
 Defendant must first apply to his Warden, and, if he receives a denial within 30 days, must appeal
the Warden’s denial to the Regional Director within 20 days and continue to appeal any denial until
his administrative remedies are exhausted. See 28 C.F.R. part 542, subpart B. If the Warden does
not act on the request within 30 days from its receipt, Defendant may reapply to this court.
     2:16-cr-00780-MBS        Date Filed 02/26/21      Entry Number 938      Page 2 of 2




and Defendant has not alleged he exhausted his administrative remedies, his motion for sentence

reduction (ECF No. 913) is denied without prejudice.

       IT IS SO ORDERED.


                                           /s/ Margaret B. Seymour
                                           Senior United States District Judge

Charleston, South Carolina

February 5, 2021
